                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

TOMMY DIAZ ,                           CASE NO. 5:16-CV-01861-CAS (SK)
                  Plaintiff,           ORDER ACCEPTING REPORT
                                       AND RECOMMENDATION TO
            v.                         GRANT IN PART AND DENY IN
MARC AVENT,                            PART DEFENDANT’S MOTION
                                       TO DISMISS
                  Defendant.


     Pursuant to 28 U.S.C. § 636, the Court has reviewed all relevant
records in this case and the attached Report and Recommendation of the
U.S. Magistrate Judge. The time for objections has passed with none filed.
The Court thus concurs with and accepts the findings, conclusions, and
recommendations of the U.S. Magistrate Judge.
     THEREFORE, Defendant’s Motion to Dismiss is GRANTED in part
and DENIED in part, as set forth in the Report and Recommendation.
Defendant Marc Avent must file his answer to the surviving claim in the
complaint, as described in the Report and Recommendation, within 14
days of this order. See Fed. R. Civ. P. 12(a)(4)(A). The case remains
referred to the assigned Magistrate Judge for pretrial proceedings.
     IT IS SO ORDERED.


DATED: 'FCSVBSZ  
                                         CHRISTINA A. SNYDER
                                         U.S. DISTRICT JUDGE
